DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Request for Continued Examination
A ‘Request for Continued Examination’, on 23 June 2021, under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. 1.114.

Amendment and Response
The ‘Amendment and Response’, filed 23 June 2021, has been ENTERED and the presented allegations/arguments have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Status of Claims
	Claims 2-7, 10-13, 15-17, 19, 23, 24, 26-30, 33, 34, 36, 37, 40-44, 46, 48, 49, 52, and 54-58 are canceled.
	Claim 1 is amended.
	Claims 31, 32, 35, 38, 39, 45, 47, 50, 51, 53, and 60 remain withdrawn from remain withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to a non-elected invention and species, there being no allowable generic or linking claim. The election in the ‘Response to Restriction Requirement and Election of Species’, filed 02 July 2018, was an election without traverse.
	Accordingly, claims under examination are claims 1, 8, 9, 14, 18, 20-22, 25, 59, and 61.

Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. § 103, Howes et al. further in view of U.S. Patent Application Publication No. 2016/0362684’, HOWES further in view of U.S. Patent Application Publication 2016/0362684, U.S. Patent Application Publication No. 2013/0084622 and U.S. Patent Application Publication No. 2014/0034556’ and HOWES further in view of U.S. Patent Application Publication 2016/0362684, U.S. Patent Application Publication No. 2013/0084622 and U.S. Patent Application Publication No. 2014/0034556
	The ‘Amendment and Response’, filed on 23 June 2021, amends independent claim 1 to recite the limitation “culturing the cellular sample under low attachment conditions comprising agitating the cells”. It is alleged/argue on page 9 that neither HOWES nor BRANDMAN teaches the agitation of cells during culturing. Further, it is alleged/argued neither RAM nor MA teaches, suggests or provides motivation for culturing tumorigenic or transformed cells under low 

Claim Rejections - 35 U.S.C. § 103
Howes et al. further in view of U.S. Patent Application Publication No. 2016/0362684 and Bancos et al.
Claims 1, 8, 9, 14, 20, 25, 59, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Howes et al. (3-Dimensional Culture Systems for Anti-Cancer Compound Profiling and High-Throughput Screening Reveal Increases in EGFR Inhibitor-Mediated Cytotoxicity Compared to Monolayer Culture Systems. 23 September 2014. PLOS ONE. Vol. 9, Iss. 9, e108283, p1-11; ‘Information Disclosure Statement’, filed 27 December 2018; “HOWES”) further in view of U.S. Patent Application Publication 2016/0362684 (‘PTO-892’, mailed 14 May 2020; “BRANDMAN”) further in view of Bancos et al. (High-Throughput Screening for Growth Inhibitors Using a Yeast Model of Familial Paraganglioma. 22 February 2013. PLOS One. Vol. 8, No. 2, e56827, 13 pages; see ‘Information Disclosure Statement’, filed 14 October 2020; “BANCOS”).
Allegations/Arguments
	The ‘Amendment and Response’, filed on 23 June 2021, amends independent claim 1 to recite the limitations “wherein the transformed cells and/or cells obtained from the tumor are adherent cells” and “culturing the cellular sample under low attachment conditions comprising agitating the cells”. It is alleged/argued on page 9 that neither HOWES nor BRANDMAN teaches 
	Response to Allegations/Arguments
	The allegations/arguments presented in the ‘Amendment and Response’, filed 23 June 2021, have been fully considered but are found unpersuasive for the reasons discussed below.
The amended claims are directed to methods comprising the steps of providing a cellular sample of transformed cells and/or cells obtained from the tumor of a subject where the cells are adherent; infecting the cells with a barcoded library of lentiviruses encoding one or more CRISPR genetic perturbations; culturing the cellular sample under low attachment conditions comprising agitating the cells; contacting or incubating the cellular sample with an agent; and identifying the one or more genetic perturbations that are depleted. HOWES discloses high-throughput screening methods for anti-cancer drug discovery with 3D cell culture systems whereby cells are cultured under low attachment conditions and incubated with a test agent. Further, HOWES implies that the utilized cells are adherent by stating that mammalian cells “could not adhere to the well surface”. (p5, right col., 1st ¶.) Additionally, HOWES trypsinizes cells prior to seeding in the ultralow attachment plates to reduce the adherence of the utilized cells. (p2, right col., 2nd ¶.) Similarly, BRANDMAN discloses methods of high-throughput screening by generating cell libraries by the perturbations elements with barcodes thereof. BRANDMAN also suggests the application/utilization of adherent cells, where BRANDMAN indicates cells may be useful when then do not adhere to surfaces. (¶ [0026].) BANCOS is applied in combination with HOWES and BRANDMAN for describing the continuous shaking (i.e., agitation) of cells during culturing. The ‘Amendment and Response’, filed on 23 June 2021, indicates the yeast cells of 
Accordingly, the allegations/arguments presented in the ‘Amendment and Response’, filed on 23 June 2021, are found unpersuasive.

HOWES describes cell culturing systems for anti-cancer compound profiling and high-throughput screening. (Title; Abstract.)
Regarding claim 1, HOWES provides for 3-dimensional (3D) cell culture models for anti-cancer drug discovery and high-throughput screening. (Abstract; ¶ bridging p1-2; p2, left col., 2nd and 3rd ¶; Figure 1.) HOWES assesses cellular growth/viability with various anti-cancer drugs whereby provided cells are cultured under low attachment conditions and incubated with a test compound/agent. (Id.; p4, ¶ bridging left and right col. to p5, right col., 1st ¶.)
Regarding claims 8, HOWES provides for the generation of cell cultures for tumorigenic breast epithelial cells. (p2, left col., 1st ¶.)
Regarding claim 9, HOWES provides for the testing of various anti-tumorigenic compounds. (Abstract; p2, left col., 2nd-3rd ¶; ¶ bridging p2-3; p4, ¶ bridging left and right col. to ¶ bridging p4-5.)
Regarding claims 14 and 20, HOWES provides for the utilization of microtiter plates that are treated with different test agents and/or concentrations of test agents. (p2, left col., 1st ¶; st ¶ to ¶ bridging p2-3; p4, ¶ bridging left and right col. to p5, right col., 1st ¶; and Figures 1 and 2.)
Regarding claim 59, HOWES provides for the utilization of Corning #7007 plates (i.e., ultra-low attachment plates (as elected)) in the cell culturing conditions. (p2, right col., 1st-2nd ¶; ¶ bridging p4-5 to p5, right col., 1st ¶; Figure 1.)
While HOWES does disclose methods for screening anti-cancer compounds based on growth/viability of cells cultured in low attachment conditions/ultra-low attachment plates, HOWES fails to teach or suggest the utilization of cells infected with a barcoded library of lentiviruses encoding one or more CRISPR genetic perturbations, wherein the barcode identifies the one or more CRISPR genetic perturbations”, as recited in claim 1. BRANDMAN resolves the deficiencies of HOWES, wherein BRANDMAN discloses methods of high-throughput screening by generating cell libraries by the perturbations elements with barcodes thereof. (Abstract; ¶ [0077]-[0082]).
	Regarding claim 1 and 61, BRANDMAN provides for the delivery of perturbation elements via lentiviruses along with the inclusion of barcodes identifying the perturbations to generate cell libraries thereof. (¶ [0023], [0055], [0077]-[0082].) BRANDMAN further provides for the inclusion of CRISPR genetic perturbations (e.g., knockout mutation/expression) to be encoded in the lentiviruses (Id.; ¶ [0041]), where BRANDMAN states:
“More specifically, a library of DNA constructs is assembled that contains one genetic perturbation (e.g. a single guide RNA (sgRNA) targeting a specific gene) and one DNA barcode (e.g., approximately 20 nucleotides) per construct. To cover an entire genome, this library will consist of between 35,000 (yeast) and 100,000 (human) uniquely barcoded constructs (approximately 5 per gene), each targeting a different sequence in the transcriptome. Each library construct is relatively short (e.g., <200 nucleotides), and therefore the library can be synthesized at reasonable cost by several industrial suppliers. Second, a constitutive promoter is cloned into the library to drive expression of the genetic perturbation using commercial Gateway™ cloning (Life Technologies, Carlsbad, Calif.). Third, the constructs are ligated into a delivery vector (CEN/ARS plasmid for yeast, lentiviral for human); a pathway-specific promoter from the delivery vector now drives expression of the barcode. The barcode 

“FIG. 3 displays mRNA levels for a barcode induced by mild heat shock in yeast. Barcode levels rise 5-fold in the synthetic, plasmid-based reporter, comparable to a genomically integrated Heat Shock Element (HSE) reporter. The plasmid-based induced-barcode reporter includes a functional genetic perturbation cassette that drives the expression of a sgRNA that can participate in CRISPRi, successfully knocking down the expression of an endogenous gene (FIGS. 3A and 3B). A paired perturbation/readout construct encoded on plasmid was created that can be easily transformed into yeast (FIGS. 3A and 3B). This plasmid includes a CEN/ARS region that ensures about approximately 1 copy of the plasmid per cell. The perturbation element used was a validated single guide RNA (sgRNA) targeting the TEF1 gene. When this perturbation is coexpressed in cells with dead Cas9 (dCas9), the TEF1 gene is repressed (see, Gilbert et al., Cell 154(2):442-51 (2013)). For the readout, a validated Heat shock factor 1 (HSF1) reporter (HSE) was used (see, Brandman et al., Cell 151(5):1042-54 (2012)), which drives green fluorescent protein (GFP) and is induced when cells are subjected to heat shock. In the provided paired/perturbation construct, the HSE reporter was designed to drive GFP as well as a barcode. To test if the sgRNA perturbation worked, the reporter was introduced into a strain of yeast where the coding sequence of the TEF1 gene was replaced by Venus fluorescent protein. This strain has been used in a previous study to test the efficacy of the sgRNA system (Gilbert et al., Cell 154(2):442-51 (2013)). The construct successfully reduced Venus levels as intended (FIGS. 3A and 3B) and the perturbation construct therefore works in the context the paired perturbation/readout construct and its delivery plasmid. It was then determined if an HSE readout worked by measuring RNA barcode levels before and after heatshock for the validated HSE (integrated at the URA3 locus) and our perturbation/readout construct. After 60 minutes heat shock, barcode levels in both the validated HSE and our perturbation/readout construct increased to equivalent levels (FIG. 3A). Therefore, both the perturbation element and readout work in the paired perturbation/readout construct created. Thus, provided herein is a method of creating and using a library of these plasmids that encode sgRNAs targeting all endogenous genes.” (¶ [0082])

While the combination of HOWES and BRANDMAN does teach and suggest methods for screening anti-cancer compounds based on growth/viability of cells infected with lentiviruses having barcodes and CRISPR genetic perturbations (e.g., knockout mutation(s) for various genes) cultured in low attachment conditions/ultra-low attachment plates, neither HOWES nor BRANDMAN explicitly teaches the agitation of cells during culturing. BANCOS resolves the 
Regarding claim 1, BANCOS provides for the culturing of cellular samples whereby cells are continuously agitated during culturing. (p4, left col., 2nd ¶; p6, left col., 1st ¶ to ¶ bridging left and right col.)
In view of the teachings of HOWES, BRANDMAN, and BANCOS (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have generated a library of tumorigenic cells by delivery (i.e., infecting) of lentiviruses comprising barcodes and CRISPR genetic perturbations (e.g., knockout mutation(s) for various genes) as disclosed by BRANDMAN for utilization in the methods for screening anti-cancer compounds based on growth/viability of cells cultured in low attachment conditions/ultra-low attachment plates as disclosed in HOWES. BRANDMAN provides one in the art some teaching, suggestion, or motivation for the utilization of such disclosed cell libraries for the performance of a genome-wide, pathway specific screen. (¶ [0079].) Additionally, HOWES indicates the described miniaturization 3D culture method are: 1) robust enough for automated high-throughput screens and can be utilized to explore mechanisms of action; 2) cost-effective and a practical alternative to laminin-rich basement membrane. (Abstract; p10, ¶ bridging left and right col.) Further, obvious to one of ordinary skill in the art at the time of the invention is the continuous shaking (i.e., agitation) of cells during culturing, as described in BANCOS, in the culturing step of the method for screening anti-cancer compounds based on growth/viability of screening anti-cancer compounds based on growth/viability of cells infected with lentiviruses having barcodes and CRISPR genetic perturbations (e.g., knockout mutation(s) for various genes) cultured in low nd ¶ and BRANDMAN at ¶ [0026].) Additionally, HOWES, BRANDMAN, and BANCOS are directed to high-throughput cell screening and assessment of cell growth rate for understanding cell function and, thus, are directed to the same purpose and/or outcome.
Accordingly, HOWES further in view of BRANDMAN and BANCOS renders the instant claims unpatentable.

Howes et al. further in view of U.S. Patent Application Publication 2016/0362684, Bancos et al., and U.S. Patent Application Publication No. 2013/0084622
Claims 1, 8, 9, 14, 18, 20-22, 25, 59, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Howes et al. (3-Dimensional Culture Systems for Anti-Cancer Compound Profiling and High-Throughput Screening Reveal Increases in EGFR Inhibitor-Mediated Cytotoxicity Compared to Monolayer Culture Systems. 23 September 2014. PLOS ONE. Vol. 9, Iss. 9, e108283, p1-11 (‘Information Disclosure Statement’, filed 27 December 2018; “HOWES”) PTO-892’, mailed 14 May 2020; “BRANDMAN”), Bancos et al. (High-Throughput Screening for Growth Inhibitors Using a Yeast Model of Familial Paraganglioma. 22 February 2013. PLOS One. Vol. 8, No. 2, e56827, 13 pages; see ‘Information Disclosure Statement’, filed 14 October 2020; “BANCOS”) as applied to claims 1, 8, 9, 14, 20, 25, 59, and 61 above, and U.S. Patent Application Publication No. 2013/0084622 (‘PTO-892’, mailed 02 April 2019; “RAM”).
HOWES, BRANDMAN, further in view of BANCOS is applied from the above ‘Claim Rejections – 35 U.S.C. § 103’. The combination of HOWES, BRANDMAN, and BANCOS does teach and suggest methods for screening anti-cancer compounds based on growth/viability of transformed cells and/or cells obtained from the tumor that are adherent cells by infecting the cells with lentiviruses having barcodes and CRISPR genetic perturbations (e.g., knockout mutation(s) for various genes) and culturing in low attachment conditions/ultra-low attachment plates comprising agitation. However, neither HOWES, BRANDMAN, nor BANCOS teach the utilization of a microfluidic device comprising mixing circuits for culturing cells. RAM resolves the deficiencies of HOWES, BRANDMAN, and BANCOS, where RAM discloses devices and method for continuous cell culture. (Abstract.)
Regarding claims 14, 18, 20-22, RAM provides for devices and methods for continuous cell culture, where the device comprises mixing circuits/loops/fluidic path, cell culture/holding chamber, pumps, inlet port, outlet port, and valves. (Abstract; ¶ [0003]-[0010], [0021]-[0028], [0036], [0082]-[0083], [0106], [0135]-[0136]; Figures 3A-3C, 4.)
In view of the teachings of HOWES, BRANDMAN, BANCOS, and RAM (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have st ¶.) Furthermore, HOWES and RAM are directed to culturing cells and assessing cell growth rate for understanding cell function and, thus, are directed to the same purpose and/or outcome.
Accordingly, HOWES further in view of BRANDMAN, BANCOS, and RAM renders the instant claims unpatentable.



HOWES further in view of U.S. Patent Application Publication 2016/0362684, Bancos et al., U.S. Patent Application Publication No. 2013/0084622, and U.S. Patent Application Publication No. 2014/0034556
Claims 1, 8, 9, 14, 18, 20-22, 25, 59, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Howes et al. (3-Dimensional Culture Systems for Anti-Cancer Compound Profiling and High-Throughput Screening Reveal Increases in EGFR Inhibitor-Mediated Cytotoxicity Compared to Monolayer Culture Systems. 23 September 2014. PLOS ONE. Vol. 9, Iss. 9, e108283, pages 1-11 (see ‘Information Disclosure Statement’, filed 27 December 2018; “HOWES”) further in view of U.S. Patent Application Publication 2016/0362684 (‘PTO-892’, 14 May 2020; “BRANDMAN”), Bancos et al. (High-Throughput Screening for Growth Inhibitors Using a Yeast Model of Familial Paraganglioma. 22 February 2013. PLOS One. Vol. 8, No. 2, e56827, 13 pages; see ‘Information Disclosure Statement’, filed 14 October 2020; “BANCOS”), U.S. Patent Application Publication No. 2013/0084622 (‘PTO-892’, mailed 02 April 2019; “RAM”), as applied to claims 1, 8, 9, 14, 18, 20-22, 25, 59, and 61 above, and further in view of U.S. Patent Application Publication No. 2014/0034556 (‘PTO-892’, mailed 02 April 2019; “MA”).
HOWES, BRANDMAN, BANCOS, further in view of RAM is applied from the above ‘Claim Rejections – 35 U.S.C. § 103’. The combination of HOWES, BRANDMAN, BANCOS, and RAM does teach and suggest methods for screening anti-cancer compounds based on growth/viability of transformed cells and/or cells obtained from the tumor that are adherent cells by infecting the cells with lentiviruses having barcodes and CRISPR genetic perturbations (e.g., knockout mutation(s) for various genes) and culturing in low attachment conditions/ultra-low attachment plates comprising agitation where the surface of the microfluidic device is of low/ultra-low 
Regarding claim 25, MA provides for the utilization of sieve valves in order to trap certain particles while allowing other fluids to flow. (¶ [0005].)
In view of the teachings of HOWES, BRANDMAN, BANCOS, RAM, and MA (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a sieve valve as disclosed by MA in the methods for screening anti-cancer compounds based on growth/viability of transformed cells and/or cells obtained from the tumor that are adherent cells by infecting the cells with lentiviruses having barcodes and CRISPR genetic perturbations (e.g., knockout mutation(s) for various genes) and culturing in low attachment conditions/ultra-low attachment plates comprising agitation where the surface of the microfluidic device is of low/ultra-low attachment for spheroid self-assembly of cells as taught and suggested by the combination of HOWES, BRANDMAN, BANCOS, and RAM. MA provides one in the art some teaching, suggestion, or motivation to utilize sieve vales in order to trap certain particles (e.g., unwanted) while allowing other fluids to flow. Furthermore, RAM and MA are directed to microfluidic devices having flow channels and, thus, are directed to the same purpose and/or outcome.
Accordingly, HOWES further in view of BRANDMAN, BANCOS, RAM, and MA renders the instant claims unpatentable.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636